Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2. The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
3. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4. Claims 1-3, 7-15, 17 and 19-21 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by HALLIKAINEN (WO 2018051084).

Regarding claim 1. HALLIKAINEN disclose a hybrid gate driver circuit (104 and 105, figure 3), comprising: a field effect transistor (FET) drive terminal (142); a switching node terminal (138): a transistor (162) comprising: a first terminal (first terminal of 162) coupled to the FET drive terminal (142); and a second terminal coupled to ground (second terminal of 162 couple to ground trough 132 and 134); a capacitor (134) comprising: a first terminal coupled to the switching node terminal (138); and a second terminal coupled to a third terminal of the transistor (the second terminal of 134 coupled to the third terminal of the transistor 162).

Regarding claim 2. HALLIKAINEN disclose the hybrid gate driver circuit (figure 3) wherein: the transistor is a first transistor (130); and the hybrid gate driver circuit (104 and 105, figure 3) further comprises: a second transistor (128) comprising: a first terminal coupled to the FET drive terminal (142 of FET 128): a second terminal coupled to ground (second terminal of 128 coupled to ground through 130); and a third terminal coupled to a pulse width modulation input terminal (third terminal of 128 is coupled to the pulse width modulation input 112).

Regarding claim 3. HALLIKAINEN disclose the hybrid gate driver circuit (figure 3) wherein the second transistor (128) is configured to deactivate a low-side power FET (FET 1600-160n-1) coupled to the switching node terminal (switching node of 162). 

Regarding claim 7. HALLIKAINEN disclose the hybrid gate driver circuit (figure 3) wherein: the transistor is a first transistor (130); and the hybrid gate driver circuit (figure 3) further comprises: a second transistor (162) comprising: a first terminal (first terminal of 162) coupled to the second terminal of the capacitor (134); a second terminal coupled to ground (second terminal of 162 is coupled to ground through 132 and 134); and a third terminal coupled to a pulse width modulation input terminal (third terminal of 162 is coupled to the pulse width modulation input 112).

Regarding claim 8. HALLIKAINEN disclose the hybrid gate driver circuit (figure 3) wherein the second transistor (128) is configured to deactivate the first transistor (130) based on a pulse width modulator signal (the pulse width modulation input 112).

Regarding claim 9. HALLIKAINEN disclose the hybrid gate driver circuit (figure 3) wherein: the transistor is a first transistor (130); and the hybrid gate driver circuit (figure 3) further comprises: a second transistor (128) comprising: a first terminal coupled to the FET drive terminal (142): a second terminal coupled to a power supply terminal (second terminal of 128 coupled to power supply 108); and a third terminal coupled to a pulse width modulation input terminal (third terminal of 128 is coupled to the pulse width modulation input 112).

Regarding claim 10. HALLIKAINEN disclose the hybrid gate driver circuit (figure 3) wherein the second transistor (128) is configured to activate a low-side power FET (FET 1600-160n-1) coupled to the switching node terminal (138).

Regarding claim 11. HALLIKAINEN disclose the hybrid gate driver circuit (figure 3) wherein: the transistor (130) is configured to deactivate a low-side power FET (FET 1600-160n-1) coupled to the switching node terminal (138); and the capacitor (134) is part of a slew rate monitoring circuit (150, 106) configured to activate the transistor based on a slew rate of signal at the switching node terminal (refer to figure 3).

Regarding claim 12. HALLIKAINEN disclose a switch-mode power supply circuit (figure 3), comprising: a switching node terminal: a low-side power field effect transistor (FET) (FET 1600-160n-1) comprising: a first terminal coupled to the switching node terminal (138) and a second terminal coupled to ground (second terminal coupled to ground through 162, 132 and 134); and a hybrid gate driver circuit (104, 105) configured to control activation of the low-side power FET based on a pulse width modulation signal (112) and a slew rate of a signal (signal from 150 and to 106) at the switching node terminal (figure 3).



Regarding claim 13. HALLIKAINEN disclose (figure 3) the switch-mode power supply circuit wherein the hybrid gate driver Circuit (104 and 105) comprises: a transistor (130) coupled to a third terminal of the low-side power FET  (FET 1600-160n-1) and the switching node terminal (138), and configured to deactivate the low-side power FET based on a slew rate of the signal (signal from 150 and to 106) at the switching node terminal (figure 3).

Regarding claim 14. HALLIKAINEN disclose (figure 3) the switch-mode power supply circuit wherein: the transistor is a first transistor (130); and the hybrid gate driver circuit (104 and 105) comprises a second transistor (128) coupled to the first transistor (130), and configured to deactivate the first transistor based on a pulse width modulator signal (112).

Regarding claim 15. HALLIKAINEN disclose (figure 3) the switch-mode power supply circuit wherein the hybrid gate driver Circuit (104 and 105) comprises: a slew rate monitoring circuit (150, 106) coupled to the switching node terminal (138) and the transistor (130), and configured to activate the transistor based on a slew rate of signal (signal from 150 and to 106) at the switching node terminal (refer to figure 3).

Regarding claim 17. HALLIKAINEN disclose (figure 3) the switch-mode power supply circuit wherein the slew rate monitoring circuit (150, 106) comprises: a capacitor (134) comprising: a first terminal (first terminal of 134) coupled to the switching node terminal (138); and a second terminal (second terminal of 134) coupled to a control terminal of the transistor (the control terminal 130).

Regarding claim 19. HALLIKAINEN disclose (figure 3) a method comprising: turning off a low-side power transistor (FET 1600-160n-1); turning on a high-side power transistor (FET 1600-160n-1); generating a pulse based on a slew rate of a signal (signal from 150 and to 106) at a switching node of a switch-mode power supply ((108); and applying the pulse to turn on a first transistor (130) to hold the low-side power transistor Off (a power switch circuit portion comprising a high-side field-effect-transistor and a low-side field-effect-transistor arranged in series such that the drain terminals of each of said high-side and low-side transistors are connected at a switch node, the power switch circuit portion having an on-state wherein the high-side transistor is enabled and the low-side transistor is disabled) (page 3, lines 7-12). 

Regarding claim 20. HALLIKAINEN disclose (figure 3) the method comprising turning off a second transistor (128) in conjunction with turning off the low-side power transistor (FET 1600-160n-1) to enable turn on of the first transistor (130).

Regarding claim 21. HALLIKAINEN disclose (figure 3) the method comprising: turning off the high-side power transistor; turning on the low-side power transistor (an off-state wherein the high- side transistor is disabled and the low-side transistor is enabled) (page 3, lines 11-12); and turning off the second transistor (162) in conjunction with turning on the low-side power transistor to disable turn on of the first transistor (refer to figure 3).

Claim Rejections - 35 USC § 103
5.  The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6. Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over HALLIKAINEN (WO 2018051084) in view of Miller (4200822).
Regarding claim 4. HALLIKAINEN disclose (figure 2a) the energy storage system.

HALLIKAINEN does not specifically disclose a resistor comprising: a first terminal coupled to the second terminal of the capacitor; and a second terminal coupled to ground.

Miller disclose (figure 5) a resistor (85) comprising: a first terminal coupled to the second terminal of the capacitor (87); and a second terminal coupled to ground (85 coupled to ground through 81).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the HALLIKAINEN invention with the circuit as disclose by Miller in order to provide to utilize a low impedance driving circuit for generating a wave form which can be used as the sustaining voltage which can be typically used to drive capacitive type loads.
Allowable Subject Matter
7.	Claims 5, 6, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 5. The prior art fails to teach “…a Clamp circuit (clamp diode 36) comprising: a first terminal coupled to the second terminal of the capacitor; and a second terminal coupled to ground.”

Dependent claim 6 is allowable by virtue of its dependency.
Regarding claim 16. The prior art fails to teach “...a clamp circuit configured to limit a voltage generated by the slew rate monitoring circuit at a control terminal of the transistor.”

Regarding claim 18. The prior art fails to teach “…wherein the slew rate monitoring circuit comprises: a resistor comprising: a first terminal coupled to the second terminal of the capacitor; and a second terminal coupled to ground.”

Conclusion
9. Examiner's Note(s)
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. 
Additionally, in the event that other prior art is provided and made of record by the Examiner, as being relevant or pertinent to applicant's disclosure but not relied upon. The references are provided for the convenience of the applicant.  The Examiner request that the references be considered in any subsequent amendments, as they are also representative of the teaches of the art and may apply to the specific limitations of any newly amended claim(s)
It is respectfully requested from the applicant in preparing amendments or responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon in order to ensure proper interpretation of the newly added limitations and to verify/ascertain the metes and bounds of the claimed invention.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


//AFEWORK DEMISSE/
Examiner, Art Unit 2838

  /ADOLF D BERHANE/  Primary Examiner, Art Unit 2838